DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, in the reply filed on 5-11-21 is acknowledged.  The traversal is on the ground(s) that Groups I and Groups II-IV are related as product and process of using the product.  This is not found persuasive because distinctness has been shown: the product can be used for research in a transgenic animal (claim 17) or in a subject in need of a transfusion (claim 12). The steps and reagents for each method are materially distinct and separate, and the burden required to search and examine the groups together would be undue. The requirement is still deemed proper and is therefore made FINAL. 
Claims 5-20 have been withdrawn. 
Claims 1-4 are under consideration. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a combination of natural products without significantly more. The claim(s) recite(s) platelets and a Ca++ chelator. This judicial exception is not integrated into a Naturally occurring chelators of Ca2+ and Mg2+ have largely been unrecognized due to their low binding affinities. They include carbohydrate and cyclitol phosphates, nucleotides and nucleic acids. The calciotrophic inositol phosphates Ins(1,4,5)P3 and Ins(1,3,4,5)P4 form chelates within the range of Ca2+ concentrations found in biological systems.” The fact that the combination has been isolated (i.e. “in vitro”) as claimed does not alter the structure/function of the composition as compared to the combination of products naturally occurring together. Therefore, the fact that they are isolated does make them significantly more or markedly different than the naturally occurring combination of products. As such, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 2 and 3 have not been included because platelet rich plasma is blood that has processed to remove red blood cells and concentrate the amount of platelets in plasma used to accelerate healing. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Winokur (Blood, 1995, Vol. 85, No. 7, pg 1796-1804).
Winokur combined isolated platelets with calcium chelators QUIN-2 and FURA-2 (e.g. para bridging pg 1796-1797, “In experiments designed to stabilize platelets against chilling, platelets were loaded for 30 minutes at 37°C with 40 pmollL Quin 2AM or Fura-2AM from a 6-mmol/L stock solution in 50% dimethyl sulfoxide (DMSO)”; pg 1799, col. 2, “Platelets were loaded with high amounts of the intracellular calcium chelator Quin-2AM”). 
Claim 4 has been included because Winokur also introduced EDTA (pg 1797, col. 1, last partial para, “C. Excess Fura-2AM was removed from the platelets by centrifuging the platelet suspension at 1,OOOg for IO minutes in the presence of 3 mmol/L EDTA”). 

Claims 1-4 are rejected under 35 U.S.C. 102a1 as being anticipated by Born (J Physiol, 1978, Vol. 280, No. 1, pg 193-212). 
Born combined platelet rich plasma isolated from rabbits with EDTA (pg 197, “Optical effects of adding EDTA to stirred platelet-rich plasma”). 

Claims 1-4 are rejected under 35 U.S.C. 102a1 as being anticipated by Mishra (6811777). 
. 

Claims 1-4 are rejected under 35 U.S.C. 102a1 as being anticipated by Singh (International J Lab. Hematology, 2003, Vol. 25, No. 5, pg 307-310, abstract only). 
Singh taught “Forty pooled [platelet rich plasma-platelet concentrates] were stored for 7 days and various platelet indices were analyzed with and without EDTA incubation.” Accordingly, Singh taught all the limitations of claims 1-4. 

Claims 1-4 are rejected under 35 U.S.C. 102a1 as being anticipated by Stossel (5358844). 
Stossel combined PRP and QUIN2 or EGTA in vitro. 
Human blood from healthy volunteers, drawn into 0.1 vol of Aster-Jandl anticoagulant, was centrifuged at 110 g for 10 min. The platelet-rich plasma was gel-filtered through a Sepharose 2B column equilibrated and eluted with a solution containing 145 mM NaCl, 10 mM Hepes, 10 mM glucose, 0.5 mM Na.sub.2 HPO.sub.4, 5 mM KCl, 2 mM MgCl.sub.2, and 0.3% BSA, pH 7.4 (platelet buffer). 2 U/ml apyrase was added to the platelet suspension and the cells were left standing for 60 min. at 37.degree. C. as previously reported (Hartwig, J., and M. DeSisto, 1991 J. Cell Quin 2-loaded cells onto the coverslips or after the cells had been attached and formed filopodia on the coverslip. Glass-adherent, Quin-2 loaded cells were also treated with 1 mM CaCL.sub.2 and 20 nM of the ionophore A23187 for 15 seconds (s) and then detergent permeabilized. In some cases, platelets were used directly from platelet-rich plasma by diluting it 1:20 with platelet buffer containing, in addition, 0.1 mM EGTA and 2 U/ml apyrase. The diluted cells were incubated for 30 min. at 37.degree. C. to insure a resting state.”
Conclusion
No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632